DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Claims 20-22, 33-38 directed to a water purification device comprising: an input for receiving source water; a heat exchanger fluidly connected to the input; an evaporator fluidly connected to the heat exchanger, the exchanger receiving source water from the heat exchanger and producing a concentrate and water vapor, a head chamber separating the water vapor from the concentrate and being fluidly connected to the heat exchanger; a compressor receiving water vapor from the head chamber and producing compressed water vapor; a condenser receiving compressed water vapor from the compressor and delivering distilled water, the condenser in thermal contact with the evaporator; a first reservoir with a first level sensor assembly receiving concentrate, the first level sensor producing a first signal; a second reservoir with a second level sensor assembly receiving distilled water from the concentrator, the second level sensor producing a second signal; and a third reservoir with a third level sensor assembly receiving source water from the evaporator, the third level sensor producing a third signal (Figs 19A-20A).
It is noted that claim 20 does not conclude with a period and should conclude with a period.
Claims 23-31 directed to a water purification device comprising: an input for receiving source liquid; an evaporator coupled to the input for transforming the source liquid to vapor, a head chamber for collecting vapor from the evaporator; a compressor comprising: a rotor assembly with vanes; a casing around the rotor and vanes; internal magnets mounted to the rotor; and bearings supporting the rotor; wherein the casing provides a hermetic seal around the rotor and the rotor is driven by magnetic forces acting through the casing; a condenser in communication with the compressor for transforming compressed vapor into a distilled liquid product; and a heat exchanger that receives source liquid from the intake, preheats the source liquid and delivers the source liquid to the evaporator (Figs 60-64). 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such specie, the first requiring head chamber, condenser in contact with evaporator and level sensors; the second requiring condenser in communication with the compressor and preheat heat exchangers. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, the first Group being classified in B01D3/42 and requiring a different field of search compared with second classified in C02F1/048.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Michael Norris on 2/15/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/               Primary Examiner, Art Unit 1772